Citation Nr: 1145921	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO. 01-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from January 1979 to November 1990. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2000 in by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, by which the RO denied service connection for left knee disability, and on appeal from a rating decision dated in May 2002 by which the RO denied service connection for left ankle disability.

This case was the subject of a July 2008 Order of the Court of Appeals for Veterans Claims, which vacated the Board's January 2006 decision in this matter and granted a June 2008 Joint Motion for Remand of the parties.
 
This case was further the subject of a Board remand dated in December 2009 for the purpose of ensuring compliance with the Court's July 2008 Order. 


FINDINGS OF FACT

1. The Veteran failed to report for a VA examination of the left knee and left ankle in July 2011 and did not provide good cause for failing to appear for the examination.

2. Although there is documentation of injuries to the left knee during active service, a February 1987 X-ray of the left knee, subsequent to the documented injuries, was normal, a May 1989 clinical evaluation of the lower extremities was normal, and subsequent in-service physical profiles of the lower extremities were "1", indicating a high level of fitness.

3. There are treatment records indicating histories of post-service injuries to the left knee in July 1995, when the Veteran was involved in a motor vehicle accident in which he sustained an injury to his left knee when it hit the steering column of the vehicle, and in October 1998, when the Veteran fell off of a ladder.

4. A VA X-ray of the left knee in October 1998 was normal.

5. The first documented diagnosis of degenerative joint disease of the left knee was rendered by VA in August 1999.

6. There is no evidence to show that the Veteran's in-service left knee injuries resulted in chronic disability of the left knee or are related to current disability of the left knee.

7. Although there is documentation of a March 1979 injury to the left ankle during active service, and pain and infection of the left ankle in February 1986, March 1984 and May 1989 clinical evaluations of the lower extremities were normal, a February 1986 X-ray of the left ankle showed no significant abnormalities, and subsequent in-service physical profiles for the lower extremities were "1," indicating a high level of fitness of the lower extremities.

8. A VA X-ray of the left ankle in October 1998 were normal.

9. There is no evidence to show that the Veteran's in-service left ankle injury and infection resulted in chronic disability of the left ankle or are related to current disability of the left ankle.


CONCLUSIONS OF LAW

1. The criteria for service connection for left knee disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. The criteria for service connection for left ankle disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011);  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board finds that although there are recorded incidents of injury to the left ankle and left knee and infection of the left ankle during active service, the preponderance of the evidence shows that there is no current disability of the left knee or left ankle related to those incidents. Accordingly, the claims for service connection for left knee and left ankle disability are denied. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

VCAA notice letters dated in September 2003 (left ankle claim), January 2004 (left knee claim), and July 2005 (left ankle claim) explained the evidence necessary to substantiate the Veteran's claims for service connection. These letters also informed him of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice letters were issued prior to the Court of Veterans Appeals claims issuance of its opinion  in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and thus did not provide notice as to the criteria for assignment of effective dates and disability ratings. However, as the Board denies the Veteran's claims for service connection for left knee and left ankle disabilities, this arguable deficiency in VCAA notice constitutes no more than harmless, non-prejudicial error.

Additionally, the VCAA notice letters were issued subsequent to the initial adjudication of the claims for service connection for left knee and left ankle disability. However, the claims were readjudicated after issuance of the VCAA letters, by supplemental statements of the case dated in October 2004 and October 2011. Accordingly, any deficiency as to timing of the VCAA notice constitutes no more than harmless, non-prejudicial error. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Although VCAA notice was not completed prior to the initial adjudications, the claims have been readjudicated thereafter. The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. 
With regard to the duty to assist, the claims file contains service treatment records, SSA disability records, reports of VA post-service treatment, and reports of private treatment. The RO identified and obtained additional records of VA treatment in compliance with the Board's December 2009 remand of this matter. Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant entitled to substantial compliance with Court and Board remand directives).

Additionally, the RO requested that the Veteran be scheduled for a VA examination in connection with his claims, as directed in the Board's December 2009 remand. See Stegall, 11 Vet. App. at 271. An examination was scheduled for July 2011. The VA Medical Center (VAMC) provided information indicating that the Veteran did not appear for the scheduled VA examination. The RO obtained an electronic copy of the letter and verified that notice of the examination had been sent to the Veteran's correct address, since initially there was a discrepancy between addresses in the VAMC database and the RO database. The Veteran was informed that he had failed to appear for the scheduled VA examination in a supplemental statement of the case issued in October 2011. Neither the Veteran nor his representative have contended that he did not receive notice of the examination or provided good cause for the Veteran's failure to attend the examination. Additionally, the RO requested that the Veteran identify any additional relevant records of treatment in a letter dated in January 2010, also in compliance with the Board's December 2009 remand instructions. Neither the Veteran nor his representative responded to the letter.

The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran's lack of full cooperation in the development of his claims is a factor in the Board's decision to cease further development and to decide his claims based on the evidence of record.

The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations. That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken. At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

The Veteran's failure to attend the July 2011 VA examination without a showing of good cause constitutes a failure to cooperate in the development of his claim and has resulted in the Board's weighing the available evidence of record, absent any medical nexus opinion, in adjudicating his claim. See 38 C.F.R. § 3.655. The Veteran's failure to attend a scheduled VA examination constituted a failure to cooperate in the development and adjudication of his claim, and has resulted in the adjudication of his claim despite the lack of a substantive lay history from the Veteran or a medical nexus opinion as to whether his left ankle or left knee disabilities began during active service or are related to any incident of service. VA has sought compliance with the Court's July 2008 Order but the Veteran's lack of cooperation has precluded full development as sought by the Court's Order.

As the Veteran failed to report for his scheduled July 2011 VA examination without a showing of good cause, the proper action for the Board is to adjudicate the claims for service connection for left knee and left ankle disabilities based on the evidence of record. 38 C.F.R. § 3.655.


Merits of the Claims

The Board has thoroughly reviewed all the evidence in the veteran's claims file, which is extensive and consists of eight claims folders. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all aspects of the evidence submitted by the veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Board has not overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires that the Board address its reasons for rejecting evidence favorable to the veteran). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a). Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of service connection for colon disability to be rebutted by clear and convincing evidence in the form of absence of post-war medical records of treatment for colon-related problems for period of over 40 years).

There is no diagnosis of arthritis of the left knee or left ankle within one year after discharge from active service, and, as will be discussed at greater length below, X-rays of the knee and ankle during service were negative. VA X-rays in October 1998 of the left ankle and left knee, many years after service, were also negative. Accordingly, a presumption of service connection for arthritis of the left knee or left ankle is not warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 and 3.309(a).

The Board has considered in-service clinical evaluations, including PULHES profiles, recorded during active service. See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

There is a very large quantity of service treatment records in the claims file pertaining to treatment for many conditions. They appear to cover all periods of the Veteran's period of active service and from the information and evidence in the claims file it appears highly likely that the service treatment records in the claims file are comprehensive and complete.

Although the Veteran's service treatment records show that a history of a left ankle sprain was noted on the January 1979 physical examination performed upon entry into service, examination of the left ankle was negative. The Veteran's PULHES was "1" for all categories, indicating a high level of fitness. 

In February 1979 the Veteran was seen for left ankle pain, vomiting, and bronchitis. Treatment and examination focused on the latter two conditions.

In March 1979, the Veteran was diagnosed and treated for a twisted left ankle. He was able to walk and run on it but it hurt on facing movements. On examination there was no edema or visible trauma. Range of motion was within normal limits. There was localized tenderness on the outside of the left ankle. The diagnosis was traumatized left ankle. He was prescribed analgesic balm, an ace wrap, and aspirin. He was advised to return to care as needed.

A November 1979 physical profile serial report indicates that the Veteran's PULHES profile was evaluated as "1" for all systems, including the lower extremities, indicating a high level of fitness, except for the psychiatric profile, which was evaluated as "2."

At a May 1984 periodic physical examination, clinical evaluation of the lower extremities was normal. Extensive notes of medical history, including an addendum page, make no mention of lower extremity history, diagnoses or complaints, although past injuries and disease of the respiratory system, the back, the gastrointestinal system, the temporomandibular joint, the left thumb, the right hand, and the neck and shoulder, as well as an inguinal hernia, were noted. As the medical history appears extensive and comprehensive, the Board finds this to be evidence of high probative value that the Veteran was not experiencing chronic ankle or knee symptoms at that time. The Veteran's PULHES profile was evaluated as "1" for all systems, including the lower extremities, indicating a high level of fitness.
 
On February 22, 1986, the Veteran sought treatment for an infection of the left ankle. He reported that he had a sore left ankle, and that he had experienced pain for two months. The treating physician indicated that the etiology of the Veteran's sore left ankle was unknown, but scheduled an X-ray to determine whether he had osteoporosis. 

Also on February 22, 1986, a treating physician noted that the Veteran had a left ankle decubitus ulcer and stated that the Veteran should limit his walking and standing for two weeks.

A March 1986 report of a February 24, 1986, X-ray of the left ankle indicates that there were no significant abnormalities shown on X-ray.

In February 1987, the Veteran reported that he fell while jogging and abraded his knee. On clinical evaluation there was full range of motion and no laxity. Discoloration was noted medially. A treating physician diagnosed the Veteran with a contusion of his left knee, and stated that the Veteran should not stand for more than ten minutes for the following seven days.
 
A February 1987 X-ray report from a service department radiologist physician states that the Veteran had a history of knee trauma in February 1987, and that X-ray of the left knee was normal.

In April 1987 and May 1987 the Veteran was seen on several occasions for pain in the right knee. An X-ray in April 1987 of the right knee was reported as normal.

A periodic physical examination performed in May 1989 discloses that clinical evaluation of the lower extremities was normal. History of lower extremity problems was not noted, and no defects or diagnoses of the lower extremities were noted. The PULHES profile was "1" for all categories, including the lower extremities, indicating a high level of fitness. Odiorne v. Principi, 3 Vet. App. 456 (1992).
 
A November 1989 physical profile serial reports indicates a physician profile of "1" for all categories, including the lower extremities, indicating a high level of fitness. Odiorne, 3 Vet. App. 456. The sole defect noted was a left thumb strain.

In November 1990, the Veteran elected not to undergo a medical examination in conjunction with is separation from service. A reviewing clinician reviewed the Veteran's medical records and opined that a separation physical examination was not required.

As noted above, the Veteran was discharged from active service in November 1990.
There are extensive records, consisting of many hundreds of pages, of private and VA medical treatment and hospitalization from 1991 to June 1995, for numerous psychiatric and physical illnesses, that are silent by history, complaint and examination for impairment or disability of the left knee or left ankle. This is evidence of substantial probative weight against a finding that the Veteran had chronic left knee or left ankle symptoms or disability that began during active service. See 38 C.F.R. § 3.303(b).

A private medical record dated in July 1995 shows that the Veteran was involved in a motor vehicle accident in which he sustained an injury to his left knee when it hit the steering column of the vehicle. X-rays of the knee were noted to be benign. Examination of the left knee suggested trace effusion. The joint line was non-tender. Ligaments were stable. McMurray's test was negative. There was mild patella sensitivity to grind and apprehension with moderate medial patella facet tenderness. No past history pertaining to the knee was noted. Following the examination the assessment was left knee post traumatic chondromalacia of the patella, doubtful for a meniscal tear. 

A September 1995 report of private psychiatric treatment (including a physical examination, however) indicates that the Veteran had no active medical (as opposed to psychiatric) problems. On review of systems and examination of the extremities after a fall the Veteran was found to have right elbow pain but no symptoms of the lower extremities were noted.

A VA record of treatment in October 1998 states that the Veteran complained of left knee pain and the left knee popping in and out of joint. The treating clinician wrote that the Veteran had fallen off of a ladder approximately one week ago. The diagnosis was left knee pain secondary to injury. The Veteran was referred to a VA physician.

The VA physician in October 1998 noted that the Veteran complained of severe left knee pain and had fallen off of a ladder. He had presented hopping on the right foot. X-rays were noted to be negative. The diagnosis was sprain of the left knee. The left knee was immobilized and he was prescribed medications. He was prescribed a set of auxiliary crutches. 

VA X-rays of the left knee in October 1998 were found to be normal. The impression was no fracture or dislocation. The primary diagnostic code was "normal."  This is competent medical evidence of substantial probative weight that the Veteran did not have arthritis of the knee that began during service, within one year after service, or until many years after service up to the time of his October 1998 injury.

VA X-rays in October 1998 for left ankle disability, and of the tibia and fibula, were negative. The clinical history was trauma to the left ankle. The impression was no fracture or dislocation. The primary diagnostic code was "normal."  This is competent medical evidence of substantial probative weight that the Veteran did not have arthritis of the ankle that began during service, within one year after service, or until many years after service up to the time of his October 1998 injury.

An August 1999 VA medical record shows that a VA physician diagnosed the Veteran with degenerative joint disease of both knees. 

A May 2001 VA radiology report indicates that he Veteran had sclerotic changes of the periarticular bones of the left lateral left femoral condyle, and that he had minimal osteoarthritic changes of the lateral compartment of the left femerotibial joint.

At VA treatment in March 2003, the Veteran reported that he had experienced left knee pain since twisting his left ankle. A VA physician recommended follow-up treatment for the Veteran if the pain continued. Onset of the symptoms for his left knee injury was four days prior. The examination reports do not reflect current complaints of left ankle impairment or disability or examination of the left ankle. Examination of the left knee showed no swelling, no heat, no inflammation, and he was able to walk with minimal pain. There was no tibial edema. The assessment was left knee sprain.

Post-service records of treatment, as described in pertinent part directly above, establish that the Veteran currently has left knee disability, diagnosed as degenerative joint disease of the left knee. 

Although there is documentation of injuries to the left knee during active service, a February 1987 X-ray of the left knee, subsequent to treatment for the documented injury and disease, was normal, a May 1989 clinical evaluation of the lower extremities was normal, and subsequent in-service physical profiles of the lower extremities were "1", indicating a high level of fitness. The service treatment records are contemporaneous and competent medical evidence of high probative weight that although he experienced injuries to the left knee during active service, the last treatment for a knee disorder was in February 1987 and there was no residual disability of the left knee from at least as early as May 1989 until discharge from service in November 1990. This is evidence of high probative value against the Veteran's service connection claim, as it indicates that the Veteran's lower extremities were without residuals of prior incidents of service, but rather were clinically evaluated as normal and were at a high level of fitness during his final years of service. 

That private X-rays of the left knee were negative in July 1995, and VA X-rays of the left knee were negative in October 1998, is competent medical evidence of substantial probative weight that the Veteran's degenerative joint disease did not begin during service or within one year after discharge from active service, or until several years after discharge from active service.

There are treatment records indicating histories of post-service injuries to the left knee in July 1995, when the Veteran was involved in a motor vehicle accident in which he sustained an injury to his left knee when it hit the steering column of the vehicle, and an injury to the left knee falling off of a ladder in October 1998. The first diagnosis of degenerative joint disease of the left knee was in August 1999, subsequent to these injuries. This evidence of intercurrent post-service left knee injuries prior to diagnosis of post-service left knee disability is additional evidence against the Veteran's claim for service connection for left knee disability. See 38 C.F.R. § 3.303(b).

From the current medical evidence it is not clear whether the Veteran has post-service disability of the left ankle. Even if the Veteran has current disability of the left ankle, examination, treatment  and normal X-rays as late as October 1998 are competent medical evidence that the Veteran did not have onset of disability until many years after service. The Board does not have sufficient information to determine whether the Veteran has current disability of the left ankle because the Veteran did not attend his July 2011 VA examination. 

Although there are service treatment records showing an in-service injury of the left ankle, the medical records dated following the Veteran's separation from service are not sufficient to establish whether he has a current left ankle disability and contain no opinion as to whether a current left ankle disability began during active service or is related to any incident of service. The competent medical evidence of record indicates that the Veteran experienced a twisting of the ankle and infection of the ankle during active service, but that a February 1986 X-ray of the ankle taken after these incidents was negative, that clinical evaluation of the lower extremities in May 1989 was negative, and that the in-service PULHES profiles of the lower extremities after the injury and infection were evaluated as "1," indicating a high level of fitness. Thus, the service treatment records are contemporaneous and competent medical evidence of high probative weight that although he experienced injury and disease of the ankle during active service, the last treatment for an ankle disorder was in February 1986 and there was no ascertained or reported residual disability of the left ankle from at least as early as May 1989 until discharge from service in November 1990.

The Veteran has alternatively claimed that he is entitled to service connection for left ankle disability as secondary to left knee disability. Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury. As the Board has found that the preponderance of the evidence is against the claim for service connection for left knee disability and that the criteria for service connection for left knee disability are not met, the criteria for service connection for left ankle disability as secondary to (i.e., as caused or aggravated by) left knee disability are not met. 38 C.F.R. § 3.310(a). 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 (1998).

The evidence is not complete with respect to the claims on appeal because the Veteran did not attend a scheduled July 2011 VA examination for the purpose of adjudication of his claim. The examiner would have provided the Veteran an opportunity to relate a lay history as to the symptoms of his left ankle and left knee disabilities from active service forward, would have determined whether the Veteran has a current left ankle disability, would have provided a VA medical nexus opinion as to whether any current left knee or left ankle disability began during service or is related to any incident of service, and would have opined whether arthritis of the left knee or left ankle was manifest within one year after discharge from service. This examination was requested as a result of an Order of the Court issued in July 2008. 

The Veteran was advised by July 2011 letters from the RO and VAMC that not attending the VA examination would result in the evidence in his claim being incomplete. The RO advised him that not attending the VA examination could result in the denial of his claim. See 38 C.F.R. § 3.655. The RO gave the Veteran advance notice that an examination would be scheduled and verified with the VAMC that the examination notice letter was sent to his correct address. 

The Veteran was advised in an October 2011 supplemental statement of the case that he had failed to attend his scheduled VA examination, and the RO continued the denial of the Veteran's claims based on the evidence of record. 38 C.F.R. § 3.655. The Veteran did not dispute that he failed to attend the VA examination, or provide good cause for having failed to attend the examination, but rather responded to the supplemental statement of the case through his attorney-representative by requesting that the claim be forwarded to the Board for readjudication as soon as possible. As a result, the Board has adjudicated the claim based on the evidence in the claims file, as described above, in accordance with VA regulations. 38 C.F.R. § 3.655.

For the reasons discussed above, the preponderance of the evidence in the claims file as it currently exists indicates that the Veteran does not have a current left ankle or current left knee disability that began during service or is related to any incident of service. Rather, the evidence shows that the Veteran had in-service knee and ankle injuries but not have chronic left knee or left ankle disability at discharge from service; that he had intercurrent injuries to the left knee and left ankle after service; and that he did not have chronic disease of the left knee or left ankle manifested on X-rays as late as October 1998. As a result, the benefit of the doubt rule is not for application in resolution of these aspects of the Veteran's claims. See 38 C.F.R. § 3.655; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence is against the necessary element of a nexus between current disability and in-service injury or disease. Accordingly, service connection for the left knee and left ankle disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.310; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 (1998).


ORDER

Entitlement to service connection for left knee disability is denied.

Entitlement to service connection for left ankle disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


